Citation Nr: 0204784	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  89-21 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.  

2.  Entitlement to a compensable rating for alopecia areata 
prior to July 26, 1999.  

3.  Entitlement to an increased rating for alopecia areata, 
currently rated 10 percent disabling.  

4.  Entitlement to a rating greater than 10 percent for 
degenerative joint disease of the cervical spine with C-5 
radiculopathy, prior to March 1, 1999.  

5.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with C-5 radiculopathy, 
currently rated 20 percent disabling.  

(The issue of entitlement to a compensable rating for low 
back strain will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1978 to 
September 1988.  

The appellant filed a claim for service connection for a skin 
rash, residuals of a right foot injury, a cervical spine 
disability, alopecia, and a low back disability in October 
1988.  A January 1989 rating decision granted service 
connection for degenerative joint disease of the cervical 
spine with possible disc disease, alopecia areata, and low 
back strain, assigning noncompensable ratings for each 
disability, and denied service connection for a skin rash and 
residuals of a right foot injury.  The appellant filed a 
Notice of Disagreement (NOD) with the January 1989 rating 
decision, received a Statement of the Case (SOC) in August 
1989, and subsequently submitted a timely Substantive Appeal 
in August 1989, thereby perfecting his appeal as to the 
ratings assigned for his degenerative joint disease of the 
cervical spine with possible disc disease, alopecia areata, 
and low back strain, and as to the denial of service 
connection for a skin rash and residuals of a right foot 
injury.  A January 1990 rating decision granted a 10 percent 
rating for the cervical spine disability and denied the other 
four issues, and a Supplemental Statement of the Case (SSOC) 
was issued later in January 1990.  A February 1990 letter to 
the appellant from the RO informed him of the January 1990 
rating decision and indicated that in the absence of a reply 
to the letter, the claims would be sent to the Board for 
appellate consideration.  The record does not show that the 
appellant replied to the February 1990 letter; however, the 
RO did nothing further with regard to the appellant's claims.  
Consequently, the Board has determined that the claims that 
were timely perfected in August 1989 have remained open since 
then.  

Review of the claims file reveals that the appellant's claim 
of entitlement to service connection for a skin disorder has, 
from the beginning, related to skin problems involving the 
scalp.  Inasmuch as his alopecia and the underlying scalp 
disorder have been service connected, there is no longer a 
case in controversy or "justiciable issue" remaining with 
respect to claim for service connection for a skin disorder, 
and the matter is not before the Board.  38 U.S.C.A. §§ 7104, 
7105(d); 38 C.F.R. § 20.101; Thomas v. Brown, 9 Vet. App. 269 
(1996); Waterhouse v. Principi, 3 Vet. App. 473 (1992); Bond 
v. Derwinski, 2 Vet. App. 376 (1992); Mokal v. Derwinski, 1 
Vet. App. 12 (1990).  

The Board is undertaking additional development on the issue 
of entitlement to a compensable rating for low back strain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  Chronic residuals of a right foot injury are not shown to 
have been manifested in service or thereafter. 

2.  There is no competent evidence that shows the appellant's 
alopecia areata had any associated eczema with exfoliation, 
exudation, or itching prior to July 26, 1999.  
3.  There is no competent evidence that shows the appellant's 
alopecia areata is productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  

4.  There is no competent evidence that shows the appellant's 
degenerative joint disease of the cervical spine with C5 
radiculopathy was productive of more than mild intervertebral 
disc syndrome or more than slight limitation of motion prior 
to March 1, 1999.  

5.  The appellant's degenerative joint disease of the 
cervical spine with C5 radiculopathy is not shown to be 
productive of more than moderate intervertebral disc syndrome 
or more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a right foot injury were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).  

2.  The criteria for a compensable rating for alopecia areata 
prior to July 26, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 2001); 38 C.F.R. Part 4, Diagnostic 
Code 7899-7806 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
alopecia areata are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 7899-
7806 (2001).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine with C5 
radiculopathy prior to March 1, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
Part 4, Diagnostic Code 5293 (2001).  

5.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine with C5 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 5293 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified by rating decisions issued in January 1989, January 
1990, October 1999, and April 2001, along with the August 
1989 Statement of the Case (SOC), a November 1999 SOC, and 
Supplemental Statements of the Case (SSOC) issued in January 
1990 and April 2001 of the evidence necessary to substantiate 
his claims for service connection for residuals of a right 
foot injury and for increased ratings for degenerative joint 
disease of the cervical spine with C5 radiculopathy, and 
alopecia areata, and of the applicable laws and regulations.  
The Board concludes that the discussions in the rating 
decisions, the SOCs, and the SSOCs adequately informed the 
appellant of the evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the appellant's 
service medical records, and VA and private medical treatment 
records.  Further, in keeping with the duty to assist, the 
appellant was provided VA examinations in January 1989, 
November 1989, September 1999 and May 2000.  The appellant 
has not identified any additional records that may still be 
outstanding.  The Board notes that the appellant appeared at 
an April 2000 Regional Office hearing and presented testimony 
concerning his cervical spine and hair loss disorders.  He 
was subsequently scheduled to appeared at a Travel Board 
hearing in April 2002, but his representative stated in March 
2002 that because transportation problems prevented him from 
attending the hearing the appeal should be forwarded to the 
Board.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
appellant's disagreement with the evaluations assigned in 
connection with the original grant of service connection for 
alopecia areata and cervical spine disability the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Residuals of a Right Foot Injury

The appellant asserts that he has residuals of a right foot 
injury he sustained while on active duty.  

Review of his service medical records shows that he was 
treated in October 1985 for a complaint of right foot pain.  
He reported that he had noticed pain at the base of the right 
third and fourth toes on awakening that morning.  He 
indicated that he had first noted the pain two days before.  
Examination revealed diffuse tenderness over the ball of the 
foot at the second and third metatarsal heads.  An X-ray of 
the right foot showed soft tissue calcification over the 
medial aspect of the second metatarsophalangeal joint, and 
indicated that there was no history of trauma.  He was given 
a crutch to use with walking and told not to place any weight 
on the right foot.  Follow-up evaluation a week later 
revealed that the appellant had no complaints, that there was 
good range of motion without deformity, and that there was no 
metatarsophalangeal tenderness.  The assessment was 
posttraumatic injury of the right metatarsophalangeal joint.  

At a January 1989 VA examination, the appellant reported that 
he had sustained a broken "left" foot in 1984, which had 
been casted.  It was noted that he had no residuals as a 
consequence of that injury.  Examination revealed no 
deformity of the foot, and walking on the heels and toes was 
without limitations.  An X-ray of the right foot was normal.  

A November 1989 VA examination report noted that the 
appellant complained of problems with his right foot when it 
rained or in cold weather.  He gave a history of a fracture 
of one of the metatarsals of the foot in 1984 that required 
him to wear a cast for two months.  Examination revealed some 
tenderness on the diaphysis of the second and third 
metatarsals.  The diagnosis was status post metatarsal bone 
fracture of the right foot with residuals.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  Service connection may also 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that the January 1989 VA examination report 
referenced a history of a "left" foot fracture in 1984.  
Assuming that the examiner meant the right foot (the only 
foot X-rayed at the examination was the right), the findings 
of no residuals as a consequence of that injury and no 
deformity of the foot serve to show that any right foot 
injury in service was acute and transitory and resolved 
without residuals.  Although the appellant, at the November 
1989 VA examination, again claimed that he had sustained a 
right foot fracture in service (1984) that had required the 
wearing of a cast (for two months), the service medical 
records show only treatment for pain and tenderness in the 
right second and third toes in October 1985, which resolved 
one week later.  The diagnosis of residuals of a right foot 
fracture was based on that inaccurate medical history.  There 
were no further complaints involving the right foot in 
service.  The private and VA medical evidence since the 
November 1989 VA examination contains no complaint of any 
right foot disability.  In the absence of any competent 
evidence that identifies a current right foot disability that 
is linked to the appellant's period of active duty, the Board 
is unable to identify a basis to grant service connection for 
residuals of a right foot injury.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting his 
claim of entitlement to service connection for residuals of a 
right foot injury.  Instead, he has only offered his own 
rather general arguments to the effect that he believes that 
he has residuals of a right foot injury incurred in service.  
It is noted that the appellant has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that a right foot injury during active duty 
resulted in residual disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

II.  Alopecia Areata

The appellant contends that his alopecia areata warranted a 
compensable rating prior to July 26, 1999, and that the 
disability should now be assigned a 30 percent rating because 
it is productive of constant itching and exudation, and is 
disfiguring.  In his August 1989 Substantive Appeal, the 
appellant stated that his scalp would become flaky, bumpy, 
and itchy at times.  On a VA Form 1-646, dated in January 
2000, it was claimed that his alopecia covered an extensive 
area and was noticeable on the face.  

Service medical records show that the appellant was treated 
on several occasions for a hair loss problem that was 
diagnosed as alopecia areata.  In January 1988, the condition 
was described as severe and uncontrolled.  

At the January 1989 VA examination, the appellant reported 
experiencing somewhat patchy hair loss on his scalp.  The 
examiner reported that the condition of the appellant's scalp 
had the appearance of alopecia areata, and that he was unable 
to detect any skin rash.  

The November 1989 VA examination report does not show that 
the appellant had any complaints regarding his scalp.  

In April 2000, the appellant presented testimony at a 
Regional Office hearing concerning his alopecia areata.  He 
stated that he had experienced some burns on his face from 
using a cream given to him to treat the alopecia, and he 
described the hair loss caused by the disorder.  

At a November 2000 VA skin examination, the appellant stated 
that he had to keep his hair short so that patches of missing 
hair were not as obvious.  He complained of mild pruritus in 
the scalp area.  Examination revealed circumscribed patches 
of hair loss in the right frontal and parietal areas of the 
scalp, approximately two centimeters by four centimeters.  
The diagnosis was stable alopecia areata.  

Service connection was granted for alopecia areata by a 
January 1989 rating decision, and a noncompensable rating was 
assigned, effective September 24, 1988.  An April 2001 rating 
decision awarded a 10 percent rating for the alopecia areata, 
effective July 26, 1999.  

While the Rating Schedule does not include criteria for 
rating the appellant's alopecia areata, the condition has 
been evaluated analogous to eczema.  For eczema manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnancy, a 
50 percent rating is assigned.  When there is manifestation 
of constant exudation or itching, extensive lesions, or 
marked disfigurement associated with eczema, a 30 percent 
rating is assigned.  If eczema is productive of exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent rating is assigned.  When eczema 
is manifested by slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area, a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The 10 percent rating for the appellant's alopecia areata was 
awarded because evidence provided at the May 2000 VA skin 
examination indicated that he experienced mild pruritus in 
the scalp area, and itching of an exposed surface warrants 
such a rating under Diagnostic Code 7806.  However, the 
medical evidence prior to the May 2000 examination does not 
show any exfoliation, exudation or itching associated with 
the appellant's alopecia.  The veteran complained of itching 
on his substantive appeal in 1989, but the examiner at the 
January 1989 VA examination stated that while there was 
patchy hair loss on the scalp, he was unable to detect any 
skin rash, and there was no complaint of any itching.  There 
was no complaint involving the scalp at the November 1989 VA 
examination.  Therefore, the Board finds that a compensable 
rating is not warranted for the appellant's alopecia areata 
prior to July 26, 1999.  

Although the appellant complains of constant itching and 
exudation associated with his alopecia, and believes that the 
condition results in disfigurement, review of the claims 
file, including his April 2000 hearing testimony, does not 
reveal any competent evidence that supports these complaints.  
He described his pruritus (itching) as mild at the May 2000 
VA examination, and there has been no medical evidence 
submitted which indicates there is exudation, much less 
constant exudation, associated with the alopecia.  While the 
alopecia may present some disfigurement, there is no 
competent evidence of record that indicates the condition is 
markedly disfiguring.  The patches of hair loss were small 
and the condition had stabilized.  In the absence of 
competent evidence demonstrating that there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement associated with the appellant's alopecia 
areata, the Board is unable to identify a basis to grant a 
rating higher than 10 percent for the disorder.  

In considering whether staged ratings should be assigned for 
the alopecia areata under Fenderson, the Board concludes that 
has been no competent evidence presented to show that the 
condition had any exfoliation, exudation, or itching prior to 
the May 2000 VA skin examination or that it has been 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement at any time since service.  
Therefore, staged ratings are not required.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting his 
claim of entitlement to a compensable rating for alopecia 
areata prior to July 26, 1999, or entitlement to a rating 
greater than 10 percent for alopecia areata since July 26, 
1999.  Instead, he has only offered his own rather general 
arguments to the effect that he believes that his alopecia 
areata warrants a higher rating.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that a compensable 
rating was warranted for his alopecia areata prior to July 
26, 1999, or that a rating greater than 10 percent is 
warranted for the disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

III.  Cervical Spine Disability

The appellant argues that his degenerative joint disease of 
the cervical spine with C5 radiculopathy warranted a rating 
greater than 10 percent prior to March 1, 1999, and that the 
disability should now be assigned a rating in excess of 20 
percent because he experiences pain and numbness radiating 
from the neck down the right upper extremity as a result of 
the disorder.  

Service medical records show that the appellant was initially 
treated for cervical spine problems in January 1979 when he 
complained of pain radiating from the left shoulder to the 
neck after straining himself working on a truck.  He was seen 
on two occasions in July 1987 for complaints involving his 
neck, and the assessments were acute cervical pain and acute 
cervical strain.  A July 1987 X-ray of the cervical spine 
showed that at the C-4-5 level there was hypertrophic 
spurring anteriorly and osteophytes posteriorly on the left.  
A September 1987 entry in the records noted a history of the 
appellant having been in a motor vehicle accident in "June 
1987", which had produced pain in the cervical and thoracic 
spine ever since.  The assessment was whiplash.  A March 1988 
record indicated that the appellant complained of chronic 
right upper extremity, bilateral upper extremity weakness, 
and interscapular pain since a motor vehicle accident nine 
months before.  

At the January 1989 VA examination, the appellant complained 
of pain in his arms associated with numbness, which he 
postulated was caused by a pinched nerve.  Examination with a 
neurological wheel revealed a glove-type of hypesthesia in 
both upper extremities, which was considered to not be 
compatible with a lesion on the cervical spine.  An X-ray of 
the cervical spine revealed slight narrowing of the 
intervertebral disc spaces at C4-5 and C6-7, with some spur 
formation at the C4-5 level.  The radiologist stated that one 
could not rule out disc pathology at those levels.  The 
diagnosis was degenerative joint disease of the cervical 
spine with glove hypesthesia of both upper extremities.  

The appellant described a constant nagging pain between the 
shoulder blades, neck, and low back at the November 1989 VA 
examination.  He reported that while his left arm pain from 
the motor vehicle accident in service had gradually improved, 
the right arm pain that resulted from the accident had 
persisted and was aggravated by lifting objects, turning his 
neck, or abducting the right arm.  Examination revealed that 
there was no tenderness in the neck and that range of motion 
was normal and painless in the six directions.  Hypesthesia 
was noted in the right fifth dermatone.  Deep tendon reflexes 
and strength were normal in both legs.  Deep tendon reflexes 
increased in both lower legs and clonus at the sides of the 
ankles was greater on the right than on the left.  
Neurologically, sensory findings included decreased pinprick 
in the radial aspect of the right forearm and right upper 
arm, while motor findings showed full strength (5/5) 
throughout, with no atrophy or fasciculations.  The 
neurosurgery assessment was rule out C4-5/C6-7 disc disease.  

Medical records from the Sudowski Chiropractic Offices, dated 
from September 1994 to November 1995, and received in August 
1999, revealed that the appellant had been treated for pain 
and spasms in the cervical and lumbar spine since a June 1994 
motor vehicle accident.  A November 1995 record noted that 
there was still some spasticity of the cervical musculature 
on the left side, that all ranges of motion in the cervical 
spine were essentially within normal limits, and that maximum 
cervical rotational compression test was normal to the left 
and right.  

VA medical records dated from March to May 1999 show that the 
appellant was treated in March 1999 for a complaint of right 
arm numbness of one month duration, which included some 
discomfort on the right side of the neck that radiated down 
the arm but no weakness.  Findings pertaining to the cervical 
spine included full range of motion, no tenderness over the 
vertebrae, 5/5 motor strength bilaterally, intact sensation, 
and 2+ reflexes bilaterally.  A cervical spine X-ray revealed 
significant disc space narrowing at C4-5 with anterior and 
posterior osteophytes and some left neural foraminal 
narrowing, and disc space narrowing at C6-7.  In May 1999, he 
reported that his symptoms were worse, and described pain in 
the muscles associated with weakness.  He stated that there 
was no tenderness or reduction in range of motion, and he 
denied any gait abnormality, incontinence, or saddle 
anesthesia.  Neurological examination revealed no 
fasciculations, 2+ deep tendon reflexes in the biceps, 
triceps, and forearm, a negative Babinski's, reduced sharp 
sensation of the medial aspect of the left hand that was 
otherwise normal, and a slightly stooped gait that was 
otherwise within normal limits.  

At a September 1999 VA spine examination, the appellant 
complained of chronic intermittent numbness in the right 
upper extremity, with the intensity varied from none to 
severe, which was accompanied by radiation extending from the 
neck and right shoulder down to the fingers.  He stated that 
he also experienced pain when lifting more than 70 pounds, 
and that there was occasional tightness in the right shoulder 
blade.  No spinal deformity, abnormal posture, or tenderness 
in the cervical or thoracolumbar paraspinal muscles was 
noted.  Range of motion in each shoulder was within normal 
limits and without pain.  Range of motion testing for the 
cervical spine showed that flexion was within normal limits, 
that hyperextension was possible to 35 degrees without 
problems, that lateral bending was possible to 30 degrees, 
and that rotation was normal bilaterally.  Neurological 
findings revealed normal muscle strength in the right upper 
extremity, equal deep tendon reflexes bilaterally, and 
decreased pinprick sensation in the fingertips, the palmar 
aspect and the dorsum of the hand, and the dorsal aspect of 
the right forearm.  The appellant indicated that all of the 
test maneuvers involving range of motion and strength tests 
had resulted in intermittent numbness at the time of the 
examination, which sometimes occurred without activity.  The 
diagnosis was chronic cervical degenerative disc disease and 
joint disease, with chronic pain and paresthesias of varying 
intensity that were occasionally exacerbated by stressful 
work.  

Medical records from Eastern Connecticut Primary Care, PC, 
dated from June 1997 to March 2000, noted in February 2000 
that the appellant had a history of cervical pain ever since 
a 1984 motor vehicle accident, and that the pain was relieved 
by Aleve and chiropractic manipulation.  Examination revealed 
a supple neck and normal range of motion.  In March 2000, he 
was seen for a complaint of having experienced 45 minutes of 
numbness in the left arm the day before.  Neurological 
findings included 2+ deep tendon reflexes bilaterally, normal 
station and gait, grossly intact sensation, and no weakness.  
The examination was reported to be normal.  The diagnoses 
included paresthesias (of uncertain etiology).  

Medical records from the Sudowski Chiropractic Offices, dated 
from February to April 2000, indicate that the appellant 
reported a significant increase in neck pain in February 
2000.  Evaluation noted a severe amount of muscle tension and 
stiffness bilaterally in the suboccipital and cervical 
paraspinal muscles, and a very intense level of pain and 
discomfort from C1 to C8, bilaterally.  Range of motion 
testing in April 2000 regarding the cervical spine revealed 
that forward flexion was to 45 degrees, that extension was to 
30 degrees, that left rotation was to 45 degrees, that right 
rotation was to 60 degrees (with tightness in the upper 
thoracic region), and that right and left lateral flexion was 
to 45 degrees (with discomfort).  Compression tests were 
within normal limits, except for left rotational compression, 
which was positive for slight tenderness.  Later in April 
2000, the appellant stated that he was experiencing some 
slight improvement in his neck area.  A check for muscle 
rigidity revealed a severe amount of muscle tension and 
stiffness bilaterally in the suboccipital and cervical 
paraspinal muscles, while examination of the spinal area 
showed evidence of a medium degree of pain from C1 to C8.  

At the April 2000 hearing, the appellant described the 
neurological problems associated with his cervical spine 
disorder.  He testified that he would experience pain and 
numbness that radiated down the right upper extremity to the 
fingertips and that he sometimes experienced pain on turning 
his head.  He stated that his symptoms were constant and that 
he used Aleve and chiropractic treatment for intermittent 
relief of the symptoms.  

Service connection was granted for degenerative joint disease 
of the cervical spine by the January 1989 rating decision, 
which assigned a noncompensable rating under Diagnostic Code 
5293 from September 24, 1988.  A January 1990 rating decision 
awarded a 10 percent rating for degenerative joint disease of 
the cervical spine with C5 radiculopathy, effective September 
24, 1988.  A 20 percent rating was assigned for the disorder 
by an October 1999 rating decision, effective March 1, 1999.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

In reviewing the evidence in this case, including his hearing 
testimony, as to whether a rating greater than 10 percent is 
warranted for the appellant's cervical spine disability prior 
to March 1, 1999, the Board notes that findings pertaining to 
the cervical spine at the November 1989 VA examination 
revealed that there was no tenderness, that range of motion 
was normal and painless in the six directions, and that 
strength was 5/5 throughout, with no atrophy or 
fasciculations.  The November 1995 outpatient record from the 
Sudowski Chiropractic Offices noted that all ranges of motion 
in the cervical spine were considered essentially normal.  
These findings do not demonstrate that, prior to March 1, 
1999, the appellant's cervical spine disability was 
manifested by more than mild intervertebral disc syndrome or 
by more than slight limitation of motion.  Therefore, the 
Board is unable to identify a basis to grant a rating higher 
than 10 percent for the degenerative joint disease of the 
cervical spine with C5 radiculopathy prior to March 1, 1999, 
under either Diagnostic Code 5293 or Diagnostic Code 5290.  

The medical evidence since March 1999 does not show that the 
appellant's cervical spine disability approximated either 
severe intervertebral disc syndrome or severe limitation of 
motion, notwithstanding his complaints of neck pain and 
numbness.  Although a May 1999 VA outpatient record indicated 
that he reported a worsening of his symptoms, and described 
pain in the muscles with associated weakness, it was noted at 
that time that the cervical spine had full range of motion, 
no tenderness over the vertebrae, 5/5 motor strength 
bilaterally, and 2+ reflexes bilaterally.  The findings from 
the September 1999 VA examination indicated that limitation 
of motion in the cervical spine was no more than slight and 
that the appellant's chronic pain and paresthesias of varying 
intensity were occasionally exacerbated by stressful work.  
The medical records from Eastern Connecticut Primary Care, 
PC, show that in February 2000 the appellant reported 
cervical spine pain relief with Aleve and chiropractic 
manipulation, and that the neck was supple and had normal 
range of motion.  In March 2000, findings from an examination 
that was reported as normal included 2+ deep tendon reflexes 
bilaterally, normal station and gait, grossly intact 
sensation, and no weakness.  

Although a February 2000 chiropractic notation indicated that 
the appellant experienced a severe amount of muscle tension 
and stiffness bilaterally in the suboccipital and cervical 
paraspinal muscles, along with a very intense level of pain 
and discomfort from C1 to C8 bilaterally, in April 2000, 
limitation of motion in the cervical spine was no more than 
moderate, and the only abnormal compression test showed only 
slight tenderness for left rotational compression.  
Furthermore, the appellant indicated later in April 2000 that 
there was some slight improvement in his neck area, and 
examination of the spinal area at that time showed evidence 
of a medium degree of pain in the cervical spine.  

Absent competent evidence showing that the degenerative joint 
disease of the cervical spine with C5 radiculopathy produces 
more than moderate intervertebral disc syndrome or more than 
moderate limitation of motion, the Board is unable to 
identify a basis to grant a rating greater than 20 percent 
for the disability.  

In addition, with respect to the appellant's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45. VAOPGCPREC 36-97.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 
4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
The intention is to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.  

In considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in evaluating the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's 
joints, the Board concludes that he does not exhibit weakness 
or instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for assigning a rating than 20 percent for 
the cervical spine disability due to functional impairment.  

In considering whether staged ratings should be assigned for 
the degenerative joint disease of the cervical spine with C5 
radiculopathy under Fenderson, the Board concludes that has 
been no competent evidence presented to show that the 
condition approximated moderate intervertebral disc syndrome 
or moderate limitation of motion prior to the March 1999 or 
that it has been manifested by severe intervertebral disc 
syndrome or severe limitation of motion at any time since 
service.  Therefore, staged ratings are not required.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting his 
claim of entitlement to a rating greater than 10 percent for 
degenerative joint disease of the cervical spine with C5 
radiculopathy prior to March 1, 1999, or entitlement to a 
rating greater than 20 percent for the disorder since March 
1, 1999.  Instead, he has only offered his own rather general 
arguments to the effect that he believes that his cervical 
spine disability has worsened.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that a rating 
greater than 10 percent was warranted for his degenerative 
joint disease of the cervical spine with C5 radiculopathy 
prior to March 1, 1999, or that a rating greater than 20 
percent is warranted for the disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  



ORDER

Service connection is denied for residuals of a right foot 
injury.  

A compensable rating for alopecia areata prior to July 26, 
1999, is denied.  

A rating greater than 10 percent for degenerative joint 
disease of the cervical spine with C5 radiculopathy prior to 
March 1, 1999, is denied.  

Increased ratings are denied for alopecia areata and 
degenerative joint disease of the cervical spine with C5 
radiculopathy.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

